DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/06/2021 (“Amendment”). Claims 1-6 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, and 4. Claims 7-17 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the objections to the drawings are persuasive, and the objections are accordingly withdrawn. New rejections under 35 USC 112(a) and 112(b) are added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation of non-steady state respiration performance data as “attributable to misalignment of sample and flow data or dead space data contributions” is new matter. ¶ 0026 of the specification as filed uses the term “dynamic” to describe a non-steady state condition, and describes the steady state condition as when the subject is at rest or in a prolonged continuous constant activity. There is no other description to help ascertain what qualifies as non-steady state. Therefore, the description of ¶ 0026 suggests that a non-steady state is when something is changing or dynamic. This does not correspond to misalignment of data or to dead space contributions. 
Claims 2-6 are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear what is meant by the recitations of “an alignment signal that is communicated to the sensor … and a portion of which is therefrom returned to the analyzer” and “in response to information associated with the alignment signal.” The specification does not describe an example of what the “portion” is, how it can be “returned,” and what the “information” is. There is no 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 (see MPEP 2106.03).
Claim 1 is directed to a “system,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A (see MPEP 2106.04 and 2106.05).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
…segregate data acquired during each breath between steady state respiration performance data and non-steady state respiration performance data attributable to misalignment of sample and flow data or dead space data contributions and determine a value associated with a calorimetric performance of a subject associated with the sensor and based on the steady state respiration performance data concurrently during communication of the respiration flow to the analyzer from the sensor disposed in the respiration flow path.
The “segregate” and “determine” functions can be practically performed in the human mind, or with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the concept (MPEP 2106.04(a)(2)(III)(C)). If a user were provided with e.g. printouts of the flow volume and composition data, they would be able to visually determine which sections were obtained during steady state respiration and which during non-steady state respiration. Then, they would be able to examine the steady-state portions and make a determination about a value. The use of the analyzer/controller is merely the performance of a mental process on a generic computer, using the computer as a tool. The functions are not so complex as to make it evident that a human could not perform them mentally, especially since the determined value is recited at a high level of generality. 
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application, such that the claim remains “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. the controller and analyzer, for making determinations)
add insignificant extra-solution activity (the pre-solution activity of: determining respiration flow volume and composition), using generic data-gathering sensors (e.g. the flow sensor, recited at a high level of generality and defined only by the type of information sensed)
As a whole, the additional elements merely serve to gather and feed data to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a manner that imposes a meaningful limit on the judicial exception. No improvement to the technology is evident, since nothing is done with the determined value so as to take it out of the abstract realm. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons 
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the pre-solution activity (e.g. the controller configured to allow a user to set first and second thresholds to distinguish steady state respiration from non-steady state respiration (claims 2 and 3), excluding non-steady state information (claim 4), generating an alignment signal to align respiration flow and composition data (claim 5), etc.), and
further describe the generic data-gathering sensor (e.g. the flow sensor including first, second, and third ports (claim 6), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way, and because the elements do not add anything significantly more than the abstract idea. Gathering data based on thresholds, excluding other data, and aligning data are all extra-solution activity to prepare the data to feed it to the abstract idea. The sensor is still only used for this pre-solution activity, and nothing is done with the determined value associated with calorimetric performance. In sum, the collective functions of these elements merely provide computer/electronic implementation and processing. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0107728 (“Ricciardelli”) in view of US Patent 5,533,512 (“Novotny”) and US Patent 6,475,158 (“Orr”).
Regarding claim 1, Ricciardelli teaches [a] calorimetric performance monitoring system (¶¶s 0008 and 0010 refer to calorimetry and monitoring of metabolism, which suggest that the disclosure contemplates a calorimetry system. Figs. 2 and 3 further show that the system is the same as the system of the present disclosure. Fig. 20a also shows calculation of RQ (respiratory quotient) and REE (resting energy expenditure) at step 454, which are calorimetry measures (see Figs. 3 and 4 of the present disclosure)), the system comprising: an analyzer (Fig. 2, analyzer 32) configured to be fluidly connected (via tubes 44, 46, and 48 as in Fig. 2 - also see claim 11, describing the controller being fluidly connected) to a sensor (Fig. 2, sensor 34) that is constructed to be disposed in a respiration flow path (¶ 0017 - also see Fig. 2, with arrows 38 indicating respiration flow); and a controller associated with the analyzer (¶ 0051 - also see Fig. 3, controller 60) and configured to determine a respiration flow volume and a composition of at least a portion of a respiration flow communicated to the analyzer from the sensor disposed in the respiration flow path (as shown in Fig. 21, determining carbon dioxide concentration 504, oxygen concentration 506, flow value 508, and volume data 532 - also see e.g. ¶ 0048, describing tubes 44 and 46 as detecting a pressure differential and tube 48 as acquiring an aspirated sample to be processed to obtain the above values), … .
Ricciardelli does not appear to explicitly teach the controller being further configured to segregate data acquired during each breath between steady state respiration performance data and non-steady state respiration performance data attributable to misalignment of sample and flow data or dead space data contributions (although Ricciardelli teaches dealing with this kind of data by proactively performing temporal alignment (Abstract, Fig. 18, etc.), including on a breath-by-breath basis (¶ 0020)) and determine a value associated with a calorimetric performance of a subject associated with the sensor and based on the steady state respiration performance data concurrently during communication of the respiration flow to the analyzer from the sensor disposed in the respiration flow path (although Ricciardelli 
Novotny teaches segregating acquired data during each breath into steady state and non-steady state portions (col. 7, lines 41-57 describes taking a first derivative of a CO2 waveform and identifying steady state portions based on a threshold criteria, the steady state portions used to define a region A and a region B - see Fig. 2). Data from the steady state portions is used to determine a value associated with calorimetric performance (col. 7, line 64 to col. 8, line 3 describe obtaining FeO2 and FiO2 from an O2 waveform based on the determined steady state regions A and B. FeO2 and FiO2 are associated with calorimetric performance - see e.g. US Patent 6,475,158 (“Orr”), which relates calorimetry to oxygen consumption (col. 1, lines 6-11 and 18-25) and explains that oxygen consumption is calculated based on FeO2 and FiO2 (col. 8, lines 13-26)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to segregate steady state and non-steady state portions of each breath in Ricciardelli (e.g., segregate out data that is not time-aligned), and based on that to determine the values FeO2 and FiO2, as described in Novotny, for the purpose of being able to calculate oxygen consumption according to a known method, as the simple substitution of the method of Ricciardelli (generally described in ¶ 0074) with the method of Orr (col. 8, lines 13-26), with predictable results (obtaining oxygen consumption and e.g. its associated calorimetric measure RQ - see Ricciardelli: ¶ 0074. Note that the measures Vi and Ve identified in Orr are already obtained in Ricciardelli as described in ¶¶s 0096 and 0102).
Regarding claim 4,
Regarding claim 5, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr further teaches wherein the controller is further configured to generate an alignment signal that is communicated to the sensor constructed to be disposed in the respiration flow path and a portion of which is therefrom returned to the analyzer and the controller utilizes the portion of the alignment signal returned to the analyzer from the sensor to temporally align acquired respiration flow data and composition data in response to information associated with the alignment signal (Ricciardelli: Abstract, describes temporal alignment - also see ¶¶s 0016, 0020 (alignment of determined flow and concentrations), etc. and Fig. 18, describing the alignment procedure. Step 340 of Fig. 18 describes determining a transport delay time using “flow reversal synchronization” (also see ¶¶s 0078 and 0080)).
Regarding claim 6, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr further teaches wherein the flow sensor includes a first and a second port that are connected to the analyzer and associated with determining a flow through the sensor and a third port that communicates a sample of the flow to the analyzer (Ricciardelli: Fig. 2, ports associated with tubes 44, 46, and 48 - also see Fig. 6. ¶ 0048 describes tubes 44 and 46 as being used to detect a pressure differential, and tube 48 as communicating a sample of the flow to the analyzer. ¶ 0092 describes patient respiration flow being monitored via the pressure differential).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli-Novotny-Orr in view of Mor.
Regarding claims 2 and 3, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr does not appear to explicitly teach wherein the controller is further configured to allow a user to set at least one threshold associated with determining segregation between the steady state and non-steady state respiration performance data, wherein the controller is further configured to allow the user to set another threshold such that the at least one threshold and the another threshold must each be satisfied for respiration performance data to qualify as steady state respiration performance data associated with determining the value associated with the calorimetric performance (although Novotny teaches a threshold criteria of less than 1% CO2/100 msec for 
Mor teaches allowing a user to set first and second thresholds to help distinguish between steady state and non-steady state breaths (¶¶s 0042, 0045, etc. describe an allowed deviation, e.g. standard deviation lines 404, 501, 600, 700, 801 within which a breath sample is considered acceptable - see Figs. 4-8, showing different scenarios in which the signal either falls within the allowable tolerance or doesn’t. ¶ 0036 describes that the representative breathing profile, which includes the thresholds of allowable tolerance deviation (¶ 0030), can be manually inputted by a user. Therefore, the user is allowed to set the thresholds insomuch as they are part of the representative breathing profile. Based on the exemplary “standard deviation” criterion, both upper and lower thresholds are set, and if a breath does not fall within the allowed deviation (as in Fig. 7), the data is not used (¶ 0051)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to set two thresholds in the combination by specifying an allowed standard deviation, as in Mor, as the simple substitution of one thresholding method (that of Novotny) for another (that of Mor) with predictable results (still determining steady state based on a threshold criteria that accounts for deviation from a baseline), and for the purpose of making the thresholding of Novotny more fine-tunable (Mor: ¶ 0036). 

Response to Arguments
Applicant’s arguments filed 10/06/2021 have been fully considered. In response to the arguments regarding the objections to the drawings, they are persuasive to the extent that the arrows and lead lines do not need to point to specific morphology. However, other issues remain. Applicant states that the lines of reference numeral 642 are indicative of non-steady respiration performance events, but the specification indicates that 642 corresponds to steady state data, and 640 corresponds to non-steady state data. This is an inconsistency. Based on Applicant’s further arguments, it appears that 642 actually does refer to steady state data. Applicant also explains that 640 and 642 refer to “intervals.” However, there is no description that the lines of 640 refer to “intervals.” There is also no indication that 642 points to intervals that are timewise offset from intervals indicated by 640. ¶ 0023 explains that the data of Fig. 3 
In response to the arguments regarding the rejection under 35 USC 121(a), they are only persuasive to the extent that the specification uses similar language. However, it remains unclear what the claim is actually talking about (and what the language in the specification is talking about). Applicant has not provided further clarity as to meaning. Therefore, a rejection under 35 USC 112(b) is issued.
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. An improvement to the technology has not been established at least because Applicant has not pointed to where in the specification the improvement is found, and has not explained how the language of the claims reflects this improvement. Concurrently determining a value during communication of data is not an improvement because many medical diagnostic medical systems operate this way (e.g. providing real-time monitoring/results). The concept of segregation is not described (e.g. whether it is filtering, time-wise alignment, physical segregation, etc.), such that it may simply be determining a section of data as one type, and not another (i.e., it contemplates simply labeling data). Labeling data is not reflective of any improvement described in the specification. Therefore, the claims do not include a practical application via an improvement to the technology. 
The claims also do not include a practical application via use of a “particular machine.” Recitation of an analyzer (connected to a sensor) and a controller cannot be understood as including enough detail to constitute such a machine. Instead, these are generic computer components recited at a high level of generality. In Thales, the claims included a particular sensor spatial arrangement. Such is not the case here. The analyzer is simply recited as connected to a sensor that is constructed to be disposed in a respiration flow path. This is the connection of a processing element to a sensor. A controller is then recited as “associated with” the analyzer. Applicant has not shown that this is a meaningful arrangement of the elements. The Office maintains that the structure and its arrangement is not sufficiently detailed to constitute a “particular machine.” Using the language of MPEP 2106.05(b), the elements are general and 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. If Applicant argues that Ricciardelli requires the use of a Douglas bag, then so does Applicant’s own invention. ¶ 0020 of Applicant’s specification as like ¶ 0050 of Ricciardelli. ¶¶s 0008 and 0010 of Ricciardelli explain that using Douglas bags is cumbersome, and that time wise misalignment makes side-stream systems difficult to use. However, the invention of Ricciardelli solves this problem by performing time wise alignment. ¶ 0050 does not require connection to a Douglas bag. 
In response to the arguments regarding Mor, it is noted that Mor is used to teach user-defined thresholds, and not discarding entire breaths or portions thereof. 
In response to the arguments regarding Orr, the claims do not explain what is meant by steady state data. The phrase is broad. In any case, Novotny is used for the rejection, and Novotny shows that only steady state portions of a single breath are used.
Therefore, all claims remain rejected in light of the prior art.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791